
	

113 S897 IS: Bank on Students Loan Fairness Act
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 897
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Ms. Warren introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prevent the doubling of the interest rate for Federal
		  subsidized student loans for the 2013–2014 academic year by providing funds for
		  such loans through the Federal Reserve System, to ensure that such loans are
		  available at interest rates that are equivalent to the interest rates at which
		  the Federal Government provides loans to banks through the discount window
		  operated by the Federal Reserve System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bank on Students Loan Fairness
			 Act.
		2.Provision of
			 funds for 2013–2014 Federal Direct Stafford LoansSection 451 of the Higher Education Act of
			 1965 (20 U.S.C. 1087a) is amended by adding at the end the following:
			
				(c)Provision of
				funds for 2013–2014 Federal Direct Stafford Loans
					(1)In
				generalThe Board of Governors of the Federal Reserve System
				shall make available to the Secretary, from the combined earnings of the
				Federal Reserve System, the amount determined by the Secretary to be reasonably
				necessary to award Federal Direct Stafford Loans during the award year
				beginning July 1, 2013, to all eligible students in attendance at participating
				institutions of higher education selected by the Secretary to enable such
				students to pursue their courses of study at such institutions.
					(2)Administration
				by Secretary and similar termsThe Federal Direct Stafford Loans
				funded under this subsection for the award year beginning July 1, 2013, shall
				be administered by the Secretary and shall be made in accordance with the
				requirements, and be subject to all terms and conditions, of this part, except
				that appropriations provided under the first sentence of subsection (a) shall
				not be used for any Federal Direct Stafford Loans made during such
				period.
					.
		3.Adjustment of
			 Federal Direct Stafford Loan interest rates
			(a)In
			 generalSection 455(b)(7) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)) is amended by adding
			 at the end the following:
				
					(E)Reduced rates
				for fdsl loans disbursed on or after July 1, 2013, and before July 1,
				2014Notwithstanding the preceding paragraphs of this subsection
				and subparagraph (A) of this paragraph, for Federal Direct Stafford Loans made
				to undergraduate students for which the first disbursement is made on or after
				July 1, 2013, and before July 1, 2014, the applicable rate of interest shall be
				the primary credit rate charged by the Federal Reserve banks on July 1, 2013,
				for purposes of sections 13 and 13A of the Federal Reserve Act (12 U.S.C. 342
				et
				seq.).
					.
			(b)Conforming
			 amendmentsSection 455(b)(7)(D) of the Higher Education Act of
			 1965 (20 U.S.C. 1087e(b)(7)(D)) is amended in the subparagraph heading by
			 striking fdsl and inserting fdsl issued on or after July 1, 2006, and
			 before July 1, 2013.
			
